Name: Commission Regulation (EEC) No 1383/90 of 23 May 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5. 90 Official Journal of the European Communities No L 133/23 COMMISSION REGULATION (EEC) No 1383/90 of 23 May 1990 on the supply of various lots of skimmed-milk powder as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to Euronaid 1410 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 172, 21 . 6. 1989, p . 1 . 0 OJ No L 136, 26. 5. 1987, p . 1 . 4) OJ No L 204, 25 . 7. 1987, p. 1 . No L 133/24 Official Journal of the European Communities 24. 5 . 90 ANNEX I LOTS A, B and C 1 . Operation Nos ('): see Annex II  Commission Decision of 3 . 3 . J 989 2. Programme : 1989 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (6) Q (8) : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 1 410 tonnes 9 . Number of lots : three (A : 495 tonnes ; B : 600 tonnes ; C : 315 tonnes) 10 . Packaging and marking (2) : 25 kg and OJ No C 216, 14 . 8 . 1987, pp . 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary marking on packaging : see Annex II and OJ No C 216, 14 . 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization of product (9)(10): the Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 30 . 6  22. 7. 1990 18 . -Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 11 . 6 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 . 6. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 14. 7  5. 8 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles, (telex AGREC 22037 B or 25670 B) 25 . Refund payable on application by the successful tenderer (*) : refund applicable on 27. 4. 1990, fixed by Commission Regulation (EEC) No 1033/90 (OJ No L 107, 26 . 4 . 1990, p. 8 ) 24. 5 . 90 Official Journal of the European Communities No L 133/25 Notes : (') The operation number is to be quoted in all correspondence. (2) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply . (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  235 01 30,  236 10 97,  236 20 05. (5) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) At the request of the beneficiary the successful tenderer shall deliver for each action number/shipping number a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/shipping number. (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. (') The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (I0) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¹tz BV, Postbus 1438, Blaak 16, NL:3000 BK Rotterdam. No L 133/26 Official Journal of the European Communities 24. 5. 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij . DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita - (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveel ­ heden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio AcciÃ ³n n0 Aktion nr. MaÃ nahmen Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n" Azione n. Maatregel nr. AcÃ §Ã £o n? InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 495 Al : 30 243/90 AcciÃ ³n n ° 243/90 / Leche en polvo / PerÃ º / Prosalus / 905500 / Chachapoyas VÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita A2 : 45 PerÃ º 244/90 AcciÃ ³n n ° 244/90 / Leche en polvo / PerÃ º / Prosalus / 905501 / Arequipa VÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita A3 : 30 245/90 AcciÃ ³n n ° 245/90 / Leche en polvo / PerÃ º / Prosalus / 905502 / Lima VÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita A4 : 15 Euronaid 246/90 AcciÃ ³n n0 246/90 / Leche en polvo / PerÃ º / PDF / 97100 / Lima VÃ ­a Callao / Desti ­ nado a la distribuciÃ ³n gratuita A5 : 300 247/90 AcciÃ ³n n ° 247/90 / Leche en polvo / RepÃ º ­ blica Dominicana / Oxfam B / 900801 / Santo Domingo / Destinado a la distribu ­ ciÃ ³n gratuita A6 : 45 : RepÃ ºblica Dominicana 248/90 AcciÃ ³n n ° 248/90 / Leche en polvo / RepÃ º ­ blica DominicÃ ¡na / CAM / 902000 / Santo Domingo / Destinado a la distribuciÃ ³n gratuita A7 : 30 249/90 AcciÃ ³n n0 249/90 / Leche en polvo / RepÃ º ­ blica Dominicana / Prosalus / 905516 / Ysura Azua VÃ ­a Santo Domingo / Desti ­ nado a la distribuciÃ ³n gratuita 24. 5. 90 Official Journal of the European Communities No L 133/27 DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveel ­ heden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio AcciÃ ³n n ° Aktion nr. MaÃ nahmen Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem B 600 Bl : 45 BÃ ©nin 250/90 Action n0 250/90 / Lait en poudre / BÃ ©nin / Cinterad / 903400 / Setto via Cotonou / Pour distribution gratuite B2 : 135 Burkina Faso 251 /90 Action n0 251 /90 / Lait en poudre / Burkina Faso / Cinterad / 903401 / Ganzourgou via LomÃ © / Pour distribution gratuite B3 : 165 Congo 252/90 Action n0 252/90 / Lait en poudre / Congo / Caritas France / 900500 / Brazzaville via Pointe Noire / Pour distribution gratuite B4 : 90 Euronaid ZaÃ ¯re 253/90 Action n0 253/90 / Lait en poudre / ZaÃ ¯re / CIM / 901800 / Lubumbashi via Matadi / Pour distribution gratuite B5 : 105 Madagascar 254/90 Action n0 254/90 / Lait en poudre / Mada ­ gascar / OPEM / 904200 / Ambovombe via Toamasina / Pour distribution gratuite B6 : 60 MoÃ §ambique 255/90 AcÃ §Ã £o n ? 255/90 / Leite em pÃ ³ / MoÃ §am ­ bique / OPEM / 904201 / Matola via Maputo / Destinado a distribuiÃ §Ã £o gratuita C 135 Vietnam 256/90 Action No 256/90 / Milk powder / Vietnam / Oxfam B / 900803 / Ho Chi Minh / For free distribution -